Case: 12-5129    Document: 40    Page: 1   Filed: 11/28/2012




           NOTE: This order is nonprecedential.

   Wntteb ~tate~ <!Court of ~peaI~
       for tbe jfeberaI <!Ctrcutt

          DISTRIBUTED SOLUTIONS, INC.,
                 Plaintiff-Appellant,

                            v.
                   UNITED STATES,
                   Defendant-Appellee,

                           AND

    COMPUSEARCH SOFTWARE SYSTEMS, INC.,
             Defendant-Appellee.




                        2012-5129


 Appeal from the United States Court of Federal Claims in
       case no. 12-CV-274, Judge George W. Miller.


                      ON MOTION


                       ORDER
Case: 12-5129      Document: 40      Page: 2   Filed: 11/28/2012




 DISTRIBUTED SOLUTIONS, INC. V. US                          2

     Upon consideration of Compusearch Software Sys-
 tems, Inc.'s unopposed motion for leave to file an appendix
 to its response to Distributed Solutions, Inc.'s motion for
 an injunction pending appeal and/or for expedited consid-
 eration of the appeal,

       IT Is ORDERED THAT:

       The motion is granted.

                                      FOR THE COURT


                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk


 s23